

116 S5073 IS: Set Testing and Objectives Plan for COVID–19 Act
U.S. Senate
2021-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5073IN THE SENATE OF THE UNITED STATESDecember 19, 2020Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program to support county and municipal government entities in reducing the spread of COVID–19 through standardized testing and evaluation measures, and for other purposes.1.Short titleThis Act may be cited as the Set Testing and Objectives Plan for COVID–19 Act or the STOP COVID–19 Act.2.Program for COVID–19 testing, contact tracing, and other efforts to reduce the spread of COVID–19(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a program to award grants to county and municipal government entities, to support COVID–19 testing, contact tracing, and other efforts to reduce the spread of COVID–19 in such counties and municipalities.(b)Eligible entitiesTo be eligible to receive a grant under this section, a county or municipal government entity shall—(1)have a public health department; and(2)submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the entity's operational plan and proposed uses of the grant funds. (c)Technical supportThe Secretary shall provide technical assistance to the public health department of government entities awarded a grant under this section. (d)Use of fundsGrants awarded under this section may be used in support of programs to increase COVID–19 testing and to reduce the spread of COVID–19, which may include hiring staff for COVID–19 testing centers, funding mobile testing centers, hiring contact tracers, purchasing IT equipment, conducting public awareness campaigns, and paying for COVID–19 testing or testing related equipment.(e)Requirements(1)In generalEach government entity receiving a grant under this section shall—(A)develop a data-driven program for COVID–19 testing, contact tracing, and other efforts to stop the spread of COVID–19;(B)operate a searchable, publicly available website that lists every participating COVID–19 PCR testing center in the jurisdiction and, with respect to each such center, state—(i)whether testing is free or the cost of such testing;(ii)whether health insurance covers the testing, and, if so, what information health insurers will require before providing such coverage; and(iii)the average time to obtain a test result; and(C)report weekly on the metrics described in subsection (f)(1), for each neighborhood established under paragraph (2)—(i)identifying any neighborhood for which there is nonattainment on any such metric during the applicable reporting period; and(ii)describing the specific mitigation measures planned for any such neighborhood to reach attainment, including a description of the measures required under subsection (g)(2).(2)Neighborhoods(A)In generalFor purposes of meeting the requirements under paragraph (1), each government entity receiving a grant under this section shall divide its jurisdiction into neighborhoods, with each neighborhood being an area with approximately 10,000 residents.(B)Provision of information on mapEach government entity shall make available a map of the total jurisdiction that illustrates the neighborhoods established pursuant to subparagraph (A), and shall provide the information required under paragraph (1) by neighborhood. (C)Designation of particular neighborhoodsWith respect to any neighborhood that has not met the evaluation standards described in subsection (f)(2) for a weekly reporting period under subsection (f)(1), the entity shall highlight such nonattainment on the map, in a manner to notify public users of areas not meeting the evaluation standards.(f)Evaluation standards(1)In generalThe standards for purposes of determining compliance under paragraph (2) are as follows:(A)Positivity rate(i)A positivity rate at or below 5 percent for PCR testing.(ii)A rate of newly infected residents at or below 10 residents per 100,000 population.(iii)PCR testing at or above 750 residents per 100,000 population.(iv)Rate of infection of less than 1.0.(B)Contact tracing(i)Eighty percent of new cases of infection are contacted by a contact tracer within 24 hours.(ii)Eighty percent of new cases of infection identify contacts.(iii)At least a median of 3 contacts identified by a contact tracer per case.(iv)Eighty percent of new cases followed up on, on a daily basis, by a contact tracer until the subject is out of isolation.(v)Seventy percent of contacts respond to the contact tracer.(vi)Eighty-five percent of contacts who are identified are tested.(C)Test resultsEighty-five percent of PCR tests have results within 48 hours.(D)Other standardsThe Secretary may modify or replace standards described in subparagraphs (A), (B), and (C), or add new evaluation standards, provided such modification, replacement, or addition is based on data-driven research that demonstrates the basis of the Secretary's determination.(2)ComplianceA government entity shall be considered to be in compliance with the requirements of this section for a weekly reporting period if each neighborhood in the entity has met 85 percent of the standards under paragraph (1) for such reporting period. (g)Effects of noncompliance(1)Grant reduction(A)Initial periodFor the 2-month period immediately proceeding the date of enactment of this Act, there shall be no reduction to the grant amount received by a government entity as a result of non-compliance as described in subsection (f)(2).(B)Subsequent periodsBeginning 2 months after the date of enactment of this Act, in the case of a government entity that is not in compliance for a reporting period as described in subsection (f)(2), the entity shall remit to the Federal Government an amount equal to 25 percent of the total Federal funds expended for the government entity pursuant to the grant under this section for the applicable weekly reporting period. (2)Testing availability mitigation effortsIn the case of a government entity that is not in compliance for a weekly reporting period as described in subsection (f)(2), the entity shall ensure that, in the subsequent week, in each neighborhood within the jurisdiction that did not meet 85 percent of the standards under subsection (f)(1), residents have access to PCR testing sites as follows:(A)In urban areas, 90 percent of residents have access to a testing site within 2 miles of their residence.(B)In suburban areas, 90 percent of residents have access to a testing site within 5 miles of their residence.(C)In rural areas, 70 percent of residents have access to a testing site within 15 miles of their residence. (h)FundingThe Secretary may use any unobligated funds made available to the Public Health and Social Services Emergency Fund to carry out this section.(i)SunsetThis section shall cease to have force or effect on the earlier of the date on which all funds described in subsection (h) are expended or 180 days after the date of enactment of this Act. 